— Pursuant to statute (Judiciary Law, § 90), the Grievance Committee for the Ninth Judicial District is authorized to institute and prosecute a disciplinary proceeding in this court, as petitioner against Joseph R. Pisani, an attorney and counselor at law, admitted to practice in this court on February 10,1954, based on the facts which constituted the crime of mail *617fraud (10 counts), income tax evasion (four counts) and false filing (four counts) upon which he was convicted upon a jury’s verdict in the United States District Court, for the Southern District of New York on August 1, 1984, to ascertain whether same constitute professional misconduct for which said attorney should be disciplined.
The motion by the Grievance Committee to suspend the respondent from the practice of law based upon his above-recited conviction, granted as said crimes are of a serious nature.
Joseph R. Pisani, is suspended from the practice of law, forthwith, until the further order of this court.
Gary L. Casella, Esq., Chief Counsel to the Grievance Committee for the Ninth Judicial District, 200 Bloomingdale Road, White Plains, New York 10605, is hereby appointed as attorney for the petitioner in the proceeding. Mollen, P. J., Titone, Lazer, Mangado and Gibbons, JJ., concur.